FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10438

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00469-GMS

  v.
                                                 MEMORANDUM *
ENRIQUE LOPEZ-RUELAS, a.k.a.
Francisco R. Cuevas, a.k.a. Enrique Ruelas
Lopez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Enrique Lopez-Ruelas appeals from his guilty-plea conviction and 63-month

sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant

to Anders v. California, 386 U.S. 738 (1967), Lopez-Ruelas’s counsel has filed a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Lopez-Ruelas with the opportunity to file

a pro se supplemental brief. He did not file a supplemental brief, but he did file a

motion for appointment of new counsel.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d
1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED, and Lopez-Ruelas’s motion

for appointment of new counsel is DENIED.

      DISMISSED.




                                          2                                    10-10438